Citation Nr: 1035148	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  07-38 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Whether the reduction of the rating for the Veteran's service-
connected coronary artery disease, status post angioplasty with 
stent placement, from 60 percent to 30 percent, effective 
February 1, 2007, was proper.

2. Entitlement to a rating in excess of 30 percent for coronary 
artery disease, status post angioplasty with stent placement. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from July 
1966 to July 1968.  The case is before the Board of Veterans' 
Appeals (Board) on appeal from November 2006 and January 2007 
rating decisions of the Roanoke, Virginia, Department of Veterans 
Affairs (VA) Regional Office (RO).  In May 2010 a Travel Board 
hearing was held before the undersigned.  A transcript of the 
hearing is in the claims files.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.


REMAND

A review of the record found that some due process deficiencies 
that must be addressed.  In an August 2006 rating decision the RO 
proposed to reduce the rating for coronary artery disease; a 
November 2006 rating decision implemented the reduction (from 60 
to 30 percent).  A January 2007 rating decision confirmed and 
continued the 30 percent rating.

In October 2006 the Veteran submitted a statement expressing 
disagreement with the August 2006 rating decision.  Due to 
administrative error on the part of VA (the initial mailing had 
insufficient address), he was not advised that his October 2006 
correspondence could not be accepted as a notice of disagreement 
"because [VA] ha[d] not made a decision" until January 2007, 
three months after the final decision had in fact been made.  

In April 2007 the Veteran submitted another statement, 
disagreeing with his "service-connected compensation for 
coronary artery disease."  Even though the Veteran specifically 
mentioned the January 2007 rating decision in his April 2007 
statement, when viewed in light of the statements he made in 
October 2006 and during his May 2010 hearing (to the effect that 
he wanted to appeal the rating reduction), and given the 
confusing and untimely nature of the VA correspondence regarding 
the validity of his October 2006 written statement as an NOD, it 
is clear that he is, in essence, contending that the RO should 
not have reduced his disability rating (and that his coronary 
artery disease disability is actually worse).  38 C.F.R. §  
20.201. 

The Board finds that the Veteran's April 2007 statement, viewed 
in connection with his October 2006 written statement and his May 
2010 testimony, may be reasonably construed as a NOD with the 
November 2006 determination to reduce the Veteran's disability 
rating and a desire for appellate review.  Consequently, a 
statement of the case (SOC) addressing this matter is necessary.  
See Manlincon v. West, 12 Vet. App. 238 (1999).

As the propriety of the rating reducing the disability evaluation 
for the service-connected coronary artery disease is inextricably 
intertwined with the claim for an increased rating for coronary 
artery disease, the propriety of reduction issue must be resolved 
prior to final adjudication of the Veteran's claim for an 
increased rating for coronary artery disease.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.	Issue an appropriate SOC in the propriety 
of reduction/restoration matter.  The 
appellant must be advised of the time 
limit for filing substantive appeals, and 
that, in order for the Board to have 
jurisdiction in this matter, he must 
submit a timely substantive appeal.  If he 
timely perfects an appeal, such should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

2.	Then readjudicate the matter(s) on appeal.  
If the benefit sought remains denied, 
issue an appropriate supplemental SOC and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These matters must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

